Citation Nr: 0432055	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  00 23-497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1952 to 
August 1952, and from March 1953 to November 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's petition to reopen his claim for 
residuals of a back injury.  He filed a timely appeal.

For the reasons explained below, the Board is reopening the 
claim based on new and material evidence.  But further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, 
the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In December 1984, the RO issued a rating decision denying 
the veteran's petition to reopen his claim for service 
connection for residuals of a back injury, and he did not 
timely appeal.

2.  Some of the additional evidence received since that 
December 1984 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's December 1984 decision denying the veteran's 
petition to reopen his claim for service connection for 
residuals of a back injury is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104 (2004), 20.1103 
(2003).

2.  The evidence received since the December 1984 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim.  But first, the Board must address whether there is 
sufficient evidence for the veteran to reopen his claim.  The 
Board finds that there is sufficient evidence, and that there 
is no possibility of prejudicing him by issuing a decision 
reopening his claim, because it reserves determining whether 
there has been compliance with the VCAA and implementing 
regulations until the additional development is completed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Service medical records (SMRs) indicate, in October 1954, the 
veteran had a lumbosacral strain while cleaning the floor of 
a ship.  He was admitted to the hospital for treatment.  An 
October 1954 X-ray revealed slight narrowing of the 
lumbosacral joint, otherwise no remarkable changes.  A 
November 2, 1954, report of a physical examination indicates 
he had spasm of both sacral spinalis muscles with limitation 
of lumbar spine motion.  The neurological examination, and X-
ray were negative.  It was noted he was greatly improved, and 
being discharged to outpatient care.  A November 4, 1954, 
clinical record cover sheet, indicates his condition was 
improved.  The November 8, 1954, report of his separation 
physical indicates his spine was normal.

January 1956, and January 1957 records from a VA hospital 
indicate the veteran was hospitalized for unrelated 
conditions.

In June 1963, the veteran filed a claim for service 
connection for a back disability stemming from the in-service 
injury that occurred in October 1954.  In August 1963, the RO 
denied the claim, stating that chronicity of the back sprain 
had not been established.  He did not appeal.

In August 1973, the veteran filed a petition to reopen his 
claim for service connection for a back disability.  He 
stated that he was treated for this condition at a Marines 
hospital on 7th Avenue in New York between 1967-1968 (see, VA 
Form 21-4138).

In August 1973, the veteran submitted a November 1971 letter 
from Dr. Dilone, which indicates he was hospitalized in March 
1971 at the Guayama Health Center for a lumbar sacral 
luxation.  This letter was written originally in Spanish and 
translated to English in the fall of 2004.

An August 1973 letter from Dr. Martinez indicates he had been 
treating the veteran for a lumbar sacral luxation since 
December 1971.  This letter was also written originally in 
Spanish and translated to English in the fall of 2004.

A September 1983 record from the University of Massachusetts 
indicates the veteran was treated for acute severe low back 
pain.

VAOPT records indicate the veteran was treated for back pain 
in January 1984.  A January 1984 X-ray revealed disc space 
narrowing in the L1-2 and L2-3 interspaces, and possible 
spondylolysis.  

A November 1984 statement from the veteran indicates he 
reported having been treated at the VA Medical Center (VAMC) 
in San Juan, and then at the VA outpatient clinic in 
Springfield, Massachusetts, and the Holyoke Soldiers Home.  
(see, VA Form 21-4138).

In December 1984, the RO denied the veteran's petition to 
reopen his claim, finding the additional evidence was 
cumulative and did not establish chronicity of a back 
disability in service.

In February 1992, additional VAOPT records were submitted.  A 
January 1984 record indicates the veteran reported back pain 
after he slipped on ice and twisted his back.  A March 1985 
record indicates he reported he had had the pain ever since 
1954.  

The report of the October 1993 VA general medical examination 
indicates the veteran complained of intermittent back pain 
since service.  He stated he was treated at a Manhattan VA 
hospital in 1956 for back problems, the Northampton VA 
facility, and the Holyoke Soldiers' Home in the 1980s and 
90s.  Moderate to severe lumbosacral degenerative joint 
disease (DJD) was diagnosed.  October 1993 X-rays revealed 
significant degenerative changes, especially at the C5-6, C6-
7, and L1-2 interspaces, and to a lesser extent the L2-3 
interspace.

A May 1984 letter from Dr. Taylor indicates he had treated 
the veteran since March 1983 for low back pain after some 
snow shoveling.  X-rays revealed hypertrophic changes.

A November 1999 MRI following a June 1999 motor vehicle 
accident (MVA) revealed no electrodiagnostic evidence of 
radiculopathy or neuropathy.   

A November 1999 progress note made by Dr. Papazoglou 
indicates he believed there was significant stenosis at the 
L4-5 level with compression of the nerve root.

A December 1999 letter from Dr. Field indicates he began 
treating the veteran for injuries to the neck, and upper and 
lower back, after a MVA in June 1999.  An MRI revealed 
degenerative changes of both the bone and discs, and he had 
symptoms of radiating paresthesias into the right leg.  The 
doctor stated the veteran had "a myoligamentous cervical 
strain, trapezius strain, and lumbosacral strain as well as a 
flare-up of his previous existing degenerative disc disease 
and degenerative joint disease.  The flare-up and the muscle 
strains were directly related to the motor vehicle 
accident."  The doctor recommended a neurosurgical 
evaluation with Dr. Papazoglou.

A January 2000 progress note made by Dr. Papazoglou indicates 
the veteran was treated with a decompressive laminectomy of 
L4 and L5, and a left L5 discectomy on the right.  

VAOPT records indicate in January and February 2000, the 
veteran sought a refill for painkillers after having 
undergone surgery in January 2000 for his back.

In April 2000, the veteran submitted records from Providence 
Hospital from August 1990 to October 1990.  These records 
indicate the veteran gave a history of pain stemming from a 
chronic condition in 1953, and a July 1990 MVA in which he 
twisted his back.  He was treated for osteoarthritis of the 
cervical and L-S spine with radiculopathy.

In April 2000, the veteran also submitted a December 1984 
letter from Dr. Brendler, which indicates the doctor believed 
he had a ruptured disc.  He also submitted records from the 
University of Massachusetts indicating he was treated for low 
back pain in 1984.

In July 2000, the veteran submitted records from Healthsouth 
indicating he attended physical therapy from June to 
September 1999.  He also submitted a March 1996 record from 
Chiropractic Healthcare Centers of Western Massachusetts, 
which indicates an initial diagnosis of cervical 
acceleration/deceleration, and a lumbar sprain/strain.  
Records from Agawam and Holyoke Chiropractic Office indicate 
treatment for neck, low back and left leg pain in March 
through June 1996.  March 1996 X-rays from Providence 
Hospital revealed no evidence of traumatic injury to the 
cervical spine, and extensive disc and bony degenerative 
changes.  A July 1999 MRI from Alliance Imaging, Inc., 
indicated advanced multilevel discogenic generative changes 
and DJD.

A May 2001 letter from D. Pause, PA-C, states:

Based on the records presented to me back from 
1954 and his present condition, it is unclear 
whether or not the original injury in 1954 is the 
origin of his problems.  Lumbar stenosis is 
typically a disease which is due to aging as well 
as, to a certain extent, some arthritic changes.  
This process usually takes many years to develop 
and it is unclear whether or not any sort of 
injury or problem could  have made [the veteran] 
predisposed to the problem.

A November 2002 letter from Dr. Papazoglou to the veteran 
states:  

that the in-service injury to your back is as 
likely as not the origin of your lumbar spine 
problems that led to the surgeries of 2000. ... 
According to the information available to me, the 
symptoms from your original injury did not ever 
totally resolve and then difficulties over the 
years progressively increased and led to the most 
recent difficulties and the need for surgery.

The report of the July 2003 VA peripheral nerves examination 
indicates the veteran complained of neck, back and leg pain.  
He stated that his primary care physician at the Northampton 
VA prescribed him pain pills.  Chronic spinal stenosis was 
diagnosed, with diminished sensation from the mid-calf 
laterally down to his foot.  There was dysesthesia.  He was 
not completely numb.  The examiner believed the pain was most 
likely due to a radiculopathy.  The examiner concluded that 
it was "not likely that his back problems are due to his 
back strain in the service:  more likely due to the repeated 
trauma from his automobile accident."  

The report of the July 2003 VA spine examination indicates 
the veteran had DDD, and spinal stenosis with intermittent 
right leg radiculopathy with diminished sensation.  As an 
aside, the Board notes that is unclear whether the same 
examiner conducted both the peripheral nerves and the spine 
examination.  The peripheral nerves examiner was noted as 
being "Powell, Nancy."  The spine examiner was noted as 
being "Powell-St. Louis, ME."  Regardless, the spine 
examiner reviewed the claims file and concluded:

Further review of the veteran's medical record 
from the Newington VA computer show that a nerve 
conduction study EMG was performed March 2003.  
This study was entirely normal and was negative 
for the presence of radiculopathy in the lower 
extremities.  The veteran's current examination 
is consistent with age-related degenerative disc 
disease and spinal stenosis, status post 
decompression for spinal stenosis at L4 and 
possible at L5 times 2 with chronic right lower 
extremity radicular symptoms and loss of 
sensation.  The spinal stenosis and degenerative 
disc disease are clearly age-related conditions 
and have no relationship to the lumbar strain 
suffered in service in 1954.  Clearly the onset 
of the right lower extremity radiculopathy 
according to the veteran's own report has obvious 
clinical correlation to the motor vehicle 
accident suffered in 1999 which apparently 
exacerbated his spinal stenosis and caused the 
presence of right leg pain.

Again, no relationship of present symptoms to 
lumbar strain suffered in service.  Degenerative 
disc disease and spinal stenosis are more likely 
than not related to age-related change.


Reopening the Claim for Residuals of a Back Injury

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Here, the veteran's petition to reopen his claim for service 
connection for residuals of a back injury was denied by the 
RO in December 1984.  He did not appeal that decision.  Thus, 
it became final and binding on him based on the evidence then 
of record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a) (2004), 20.1103 (2003).  Furthermore, this, in turn, 
means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2004); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's December 1984 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, since the well-grounded requirement has been totally 
eliminated by the VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if VA has fully 
complied with all notification and assistance to the veteran 
that is mandated by the VCAA so that he is not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  see also 
Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in March 2000, prior to this 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§3.156(a), providing a new definition of new and material 
evidence, does not apply; instead the former definition does.  

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As mentioned, in December 1984, the RO denied the veteran's 
claim for service connection because the evidence then of 
record did not show chronicity of a back disability during 
service.  The additional evidence received since that 
December 1984 rating decision includes evidence from VAOPT 
records, Dr. Taylor, an October 1993 VA general medical 
examination, Dr. Field, Dr. Papazoglou, Providence Hospital, 
Dr. Brendler, Healthsouth, Chiropractic Healthcare Centers, 
Agawam and Holyoke Chiropractic Office, D. Pause, PA-C, and 
July 2003 VA examinations.  

Evidence received before December 1984 revealed the veteran 
had developed chronic back pain associated with DDD and 
lumbar stenosis, which were diagnosed at least since the 
early 1980s.  Much of the evidence received after December 
1984 relates to the ongoing treatment of these conditions, 
additional injuries caused by a June 1999 MVA, and back 
surgery in January 2000.  The quintessential question 
remains, however, whether his current back disability is 
related to the lumbosacral strain he had during service in 
October 1954.  In June 2000, the RO denied his petition to 
reopen, because there was no new and additional evidence that 
spoke to an etiological link.  

Now, however, there is evidence that speaks directly to the 
issue of whether there is, in fact, a nexus.  A May 2001 
letter from D. Pause, PA-C, states that it is unclear whether 
the original injury in 1954 is the origin of the veteran's 
problems, explaining that lumbar stenosis is typically a 
disease caused by aging, which takes many years to develop.  
A November 2002 letter from Dr. Papazoglou indicates the 
doctor believes that the in-service injury is the origin of 
the veteran's current back disability, which led to surgery 
in 2000.  On the other hand, the July 2003 VA examiner(s) 
believes there probably is no relationship.

The Board notes that by obtaining a VA examination and a 
supplemental medical opinion, the RO performed what 
essentially amounted to a de facto reopening of the veteran's 
claim.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 404 
(1995).

In sum, the additional evidence received since December 1984, 
while not determinative of the issue of service connection, 
is nonetheless so significant that it 


must be considered in order to fairly decide the merits of 
the claim.  Therefore, it is both new and material and 
sufficient to reopen the claim.  See, e.g., Hickson v. West, 
11 Vet. App. 374, 378 (1998).


ORDER

The petition to reopen the claim for service connection for 
residuals of a back injury is granted, subject to the Board's 
further development of the evidence concerning this claim.


REMAND

As discussed previously, the VCAA requires that VA assist a 
claimant in obtaining evidence.  When records are in the 
custody of a Federal department or agency, VA has a 
heightened duty - it must make as many requests as are 
necessary to obtain the relevant records unless it concludes 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  38 C.F.R. § 
3.159(c)(2) (2004).  When records are not in the custody of a 
Federal department or agency, VA must still make reasonable 
efforts to obtain the relevant records.  This includes an 
initial request for records, and, if the records are not 
received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(3) (2004).

The VCAA and its implementing regulations became effective 
during the pendency of this appeal, but insufficient steps 
were taken by the RO to comply with them.  For example, the 
July 2003 VA examiner mentioned that the VA computer showed 
that a nerve conduction study EMG had been performed in March 
2003, but there are no records relating to this study in the 
claims file.  Furthermore, in his August 1973 petition to 
reopen his claim (see, VA Form 21-21-4138), the veteran 
mentioned having had treatment at a Marines hospital in New 
York, but it does not appear that any attempt was made to 
obtain these records.  He also mentioned treatment at VA 
facilities in San Juan, Springfield, and most recently in 
Northampton.  While he provided a few records from 
Northampton and Springfield, it does not appear the RO ever 
made a request for a full copy of his records from any of 
these VA facilities.  In addition, the record indicates he 
had back surgery in January 2000 at Holyoke Hospital, but 
those records were never requested.  Clearly, all of the 
above-mentioned records could be highly relevant to the 
claim, so a remand is needed to assist him in obtaining this 
evidence.

The record also indicates the veteran has received, or may 
currently be receiving, Social Security benefits, as shown by 
copy of a February 1997 letter from the Social Security 
Administration (SSA).  The duty to assist him also includes 
obtaining these records.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In addition, the record currently contains conflicting 
medical opinions regarding the etiology of the veteran's back 
disability.  The July 2003 VA examiner concluded that his 
current back disability is not related to the in-service 
injury, and is more likely age-related.  On the other hand, 
Dr. Papazoglou, in his November 2002 letter, opined that the 
in-service injury was the origin of the lumbar spine problems 
that led to surgery in 2000.  The RO should ask Dr. 
Papazoglou to provide the medical bases and supporting 
authority for his opinion.  Also, a VA examiner should review 
any additional evidence obtained as a result of this remand 
along with Dr. Papazoglou's opinion, and comment on whether 
any changes should be made to the reports of the July 2003 
examinations.  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Ask the veteran to provide a complete list of 
all VA facilities where he received treatment for 
his back disability.  Then, obtain all relevant 
records of VA treatment or evaluation that are not 
already on file.  This should include records from 
VA facilities in Northampton, Springfield, and San 
Juan.  This should also include records of the EMG 
that was performed in March of 2003, and records 
from the Marine hospital mentioned by him in his 
August 1973 petition to reopen his claim (see, VA 
Form 21-4138).

2.  Also, ask the veteran to provide the complete 
names and addresses of all private clinical 
sources and approximate dates of treatment, 
evaluation or hospitalization for his back 
disability since discharge in 1954.  Ask that he 
complete and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider since military service.

	*This list should include, but is not limited to, 
all records from the Holyoke Hospital related to 
his back surgery in January 2000.

	Upon receipt of the appropriate releases, request 
all private treatment records indicated that are 
not already on file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).  

3.  Request that Dr. Papazoglou provide the medical bases 
and supporting authority for his opinion that the 
veteran's back disability originated from the in-
service injury.  Additionally, all pertinent 
examination and treatment records not already on file 
regarding the veteran should be obtained and associated 
with the claims file.

4.	Contact the SSA and obtain a copy of any decision made 
concerning any claim for disability benefits made by the 
veteran, including any medical records used to make the 
decision, copies of any hearing transcripts, etc.  

5.	If possible, have the same examiner(s) who conducted the 
July 2003 VA examinations review the claims folder after 
all the evidence obtained by paragraphs 1-4 have been 
associated with it.  The examiner(s) must provide an 
addendum to the July 2003 reports indicating whether any 
additional evidence changes the conclusion reached in 
those reports.  If the examiner(s) is not available, 
please retain an examiner who is equally qualified to 
make this important determination.  (Note:  if the 
latter situation arises, this may require having the 
veteran reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand, any records VA obtains from VA 
facilities, private medical providers, and Dr. 
Papazoglou's opinion.  The examiner must note in 
the addendum that he or she has reviewed the 
claims file.  

6.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to 
respond to the question posed, take corrective 
action before readjudication.  38 C.F.R. §4.2 
(2004); Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the veteran's claim in light 
of the additional evidence obtained.  If benefits 
are not granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) and 
send it to him and his representative.  Give them 
time to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



